[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RULING
The court, at the request of the plaintiff, undertook an in camera
review of the Workers' Compensation Commission file which had been subpoenaed by defendant's counsel.
The issue before the court was to determine if there are medical records in the file concerning or related to pre-existing injuries to the same body parts (cervical spine, left shoulder and left arm) involved in the captioned action.
A thorough review demonstrates that there are no viable records concerning pre-existing injuries to the same body parts.
Therefore, the subpoena is vacated and the records are ordered returned to the Bridgeport office of the Workers' Compensation Commission.
DANIEL E. BRENNAN, JR., J.